DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 9/16/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US pub 20120018871).
	With respect to claim 1, Lee et al. teach a semiconductor package structure, comprising (figs. 1-13, particularly fig. 3B and associated text): 
a substrate 120 having a wiring structure 128 and surrounded by a molding material 129,330a;
a frame 310 disposed in the molding material and surrounding the substrate; 
a redistribution layer 222 disposed over the substrate and electrically coupled to the wiring structure; and 
a first semiconductor die 200a disposed over the redistribution layer.  

	With respect to claim 3, Lee et al. teach the redistribution layer is bonded onto the substrate through solder balls 230 and/or hybrid bonding structures.  
	With respect to claim 4, Lee et al. teach the solder balls and/or hybrid bonding structures are disposed in the molding material.  
	 With respect to claim 8, Lee et al. teach a plurality of bump structures disposed below the substrate, wherein the first semiconductor die is electrically coupled to the plurality of bump structures 130 through the redistribution layer and the wiring structure.  
	With respect to claim 9, Lee et al. teach an electronic component (device inside first semiconductor die) disposed on the substrate and electrically coupled to the wiring structure.  
	With respect to claim 10, Lee et al. teach an electronic component (device inside first semiconductor die) disposed on the redistribution layer and electrically coupled to the wiring structure through the redistribution layer.  

 Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814